NO. 12-10-00389-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                           §    APPEAL FROM THE 321ST
IN THE INTEREST OF J.L.R.M.,
                                                          §     JUDICIAL DISTRICT COURT
A CHILD
                                                          §     SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
November 12, 2010. See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing
statement at that time, this court requested by letter dated November 17, 2010, that he file his
docketing statement within ten days if he had not already done so. Appellant did not file the
docketing statement as requested.
         In a second notice dated December 3, 2010, the court advised Appellant that the filing fee
was due to have been paid on or before November 29, 2010, but had not been received, and that
the docketing statement was past due. The notice further provided that unless the filing fee was
paid and the docketing statement filed on or before December 13, 2010, the appeal would be
presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. See TEX. R.
APP. P. 5, 32.1. The December 13 deadline has passed, and Appellant has not complied with the
court’s request. Because Appellant has failed, after notice, to comply with rules 5 and 32.1, the
appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered December 22, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                                    (PUBLISH)